United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2362
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Russell J. Frauendorfer,                  *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: October 26, 2010
                                  Filed: November 5, 2010
                                   ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Russell Frauendorfer appeals the district court’s1 denial of his
Fed. R. Crim. P. 36 motion to correct a clerical error in the judgment imposing a
prison term and restitution in the amount of $4,712. Rule 36 states that “the court may
at any time correct a clerical error in a judgment, order, or other part of the record, or
correct an error in the record arising from oversight or omission.” We hold that the
amount of restitution imposed was intended by the district court and not the product
of a clerical error or an error arising from oversight or omission. The oral

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
pronouncement of the amount of restitution did not differ from either the written
judgment, the criminal complaint, or the presentence report. See United States v.
Tramp, 30 F.3d 1035, 1037 (8th Cir. 1994) (“Rule 36 does not authorize a district
court to modify a sentence at any time.”).

      Accordingly, we affirm, see 8th Cir. R. 47B; and we deny Frauendorfer’s
motion to supplement the record, see Dakota Indus., Inc. v. Dakota Sportswear, Inc.,
988 F.2d 61, 63 (8th Cir. 1993).
                      ______________________________




                                        -2-